DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed August 10, 2021, have been fully considered and are persuasive.  The previous rejections have been withdrawn as a result.
Applicant has amended the current set of claims to resolve the previous 112 rejections and claim objections made previously.  After reviewing the claims, the Examiner has withdrawn these rejections and objections.
The Examiner also reincorporates the response to the arguments filed February 10, 2021 that was written in the Office Action mailed May 14, 2021.   On pages 8-10 of this Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues that the previously used prior art references do not disclose the limitation “10% of the polymeric particles have a maximum particle diameter that is between about 35% and about 60% of a median particle size of the polymeric particles” as in independent Claim 1 as indicated above. Particularly, Applicant argues that primary reference DiBattista et al., (“DiBattista’, WO 2013/040289), does not disclose these limitations because DiBattista discloses a “conductive and nonconductive polymeric particles (when present) generally have a similar particle size (para. [0084]), and teaches that the particles used to form the porous media are preferably all of about the same size, with particular mention of a narrow size distribution with the particles being 25% from the average particle size, (para. [0088])”. The Examiner notes that DiBattista does not disclose this limitation, and that none of the other previously recited prior art references disclose this limitation either. As a result, the Examiner has withdrawn the previous prior art rejection.
The Examiner accepts the previous amendments made to the instant Specification and Drawings made in previous responses.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection, the Examiner conducted further searching and consideration of the prior art in the relevant fields of endeavor. After doing so, the Examiner concludes that the added limitation “10% of the polymeric particles have a maximum particle diameter that is between about 35% and about 60% of a median particle size of the polymeric particles” would be allowable over the closest prior art. Specifically, the Examiner notes that the closest prior art references DiBattista et al., (“DiBattista’, WO 2013/040289), and Lambla et al., (‘Lambla’, US 6,669,946) do not disclose this type of particle size distribution, (See paragraph [0088], DiBattista), and that there does not appear to be a reasonable combination available with prior art in the relevant fields of endeavor. As a result, the Examiner allows Claims 1-4, 6-8, 10-13, 16-26, 42-46 & 49-56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.